     Case 1:17-cv-00686-AWI-BAM Document 57 Filed 05/18/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   JOHN PEREZ, on behalf of himself and on            Case No. 1:17-cv-00686-AWI-BAM
     behalf of all other similarly situated
12   individuals,
13                      Plaintiff,                      ORDER GRANTING JOINT STIPULATION
                                                        TO CONTINUE CLASS CERTIFICATION
14          v.                                          REPLY DEADLINE AND HEARING
15   LEPRINO FOODS COMPANY, a                           (Doc. 56)
     Colorado Corporation; LEPRINO FOODS
16   DAIRY PRODUCTS COMPANY, a
     Colorado Corporation; and DOES 1-50,
17   inclusive,
18                      Defendants.
19

20
21          On May 14, 2020, the parties filed a joint stipulation to extend Plaintiff John Perez’
22   deadline to file his class certification reply and to continue the class certification hearing. (Doc.
23   No. 56.) In summary, the parties explain that deadlines in this action were previously continued
24   to alleviate concerns regarding the location and means of conducting depositions noticed by
25   Plaintiff because of the deponents’ concerns in light of the COVID-19 pandemic. Plaintiff would
26   like to take the three remining depositions in person, while Defendants are amendable to
27   scheduling remote depositions. The parties now have agreed, provided that public health
28
                                                       1
     Case 1:17-cv-00686-AWI-BAM Document 57 Filed 05/18/20 Page 2 of 2

 1   considerations make in-person depositions feasible in June, the three remaining depositions will

 2   take place in Fresno on June 16, 17, 18, 2020. The parties therefore request to extend Plaintiff’s

 3   deadline to file his class certification reply and to continue the class certification hearing date.

 4          Having considered the parties’ stipulation, and good cause appearing, the parties’ request

 5   to extend Plaintiff’s deadline to file his class certification reply and to continue the class

 6   certification hearing date is GRANTED. Plaintiff shall file his Class Certification Reply on or

 7   before July 17, 2020. The Class Certification Hearing is continued to August 20, 2020, at 1:30

 8   p.m. in Courtroom 2 (AWI) before District Judge Anthony W. Ishii.

 9
     IT IS SO ORDERED.
10

11      Dated:     May 18, 2020                                  /s/ Barbara   A. McAuliffe             _
                                                            UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
